DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 2-17 and 19-23 are pending in the application with claims 10 and 19-23 withdrawn. Claims 2-9 and 11-17 are examined herein.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/07/2021 has been entered.

Response to Arguments
Examiner acknowledges applicant’s footnote on page 7 stating: “Applicant believes that claims 10 and 19 read on the elected Group I (claims 2-19) and species A (Figure 2 and 3).” However, as noted in the Non-Final Rejection dated 11/06/2020, claims 10 and 19 are directed to a non-elected species. More specifically, claims 10 and 

Regarding applicant’s arguments directed towards the drawings, no amended drawings have been received and therefore the objections are maintained.

Applicant’s amendments to the claims overcome the claim objection of record. 

Applicant’s arguments with respect to the prior art rejections have been fully considered, but they are directed towards newly added claim limitations and are therefore addressed in the rejections below. 

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the pump must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Objections
Claims 12 and 15 are objected to because of the following informalities:
Claim 12, lines 2-3: “a reactor core” should recite “the reactor core”
Claim 15, line 4: “during normal operation” should recite “during the normal mode of operation” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-9 and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 is indefinite because it recites “at least a portion of the coolant received” in line 9, but it is unclear from the claim whether this refers to the “at least a portion of the coolant from the reactor vessel” recited in line 5, or another portion of coolant. 

Claim 5 recites the limitation “the reactor module”. There is insufficient antecedent basis for this limitation in the claim. Does the term refer to the power module assembly, the reactor vessel, or the reactor core? For purposes of examination, examiner interprets “the reactor module” to mean “the power module assembly”. 

The terms “substantially” in claims 5 and 9, “high” in claim 8, and “approximately” in claim 11 are relative terms which render the claims indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and 

Claims 2, 6-7, and 11-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Applicant Admitted Prior Art (“AAPA”) (citations refer to PGPub 2018/0151262) in view of US Patent No. 5,021,212 (“Kataoka”).

Regarding claim 2, AAPA discloses (see AAPA, Fig. 1) a power module assembly (20) (AAPA, Fig. 1) comprising:
a reactor vessel (2) containing a reactor core (6) submerged in coolant (10) (AAPA, Fig. 1);
a containment vessel (4) encapsulating the reactor core and forming a containment region (generally 14) outside of the reactor vessel, wherein the containment vessel is configured to receive at least a portion of the coolant from the reactor vessel during an emergency operation and prohibit the coolant received from the reactor vessel from escaping out of the containment vessel (AAPA, Fig. 1, [0007]).

AAPA does not disclose a one-way flow valve positioned between the reactor vessel and the containment vessel.

	Kataoka teaches (see Kataoka, Figs. 1-2) a power module assembly (generally Kataoka, Fig. 1) comprising a reactor vessel (2), a containment vessel (7), and a one-

	It would have been obvious to a person having ordinary skill in the art (“POSA”) to combine the one-way flow valve teaching of Kataoka with the assembly of AAPA because Kataoka teaches this prevents high pressure cooling water from flowing into the containment during normal operation and secures the safety of the core (Kataoka, 6:20-23, 7:45-47).

Regarding claim 6, AAPA in view of Kataoka teaches the power module assembly of claim 2. AAPA further discloses the assembly further comprising a vapor vent (8) configured to vent the coolant in vapor form from the reactor vessel and into the containment vessel during the emergency operation, wherein the emergency operation includes overheating of the reactor core (AAPA, Fig. 1, [0007]-[0008]).

Regarding claim 7, AAPA in view of Kataoka teaches the power module assembly of claim 6. Kataoka further teaches wherein the flow valve is positioned to allow at least some of the coolant received from the reactor vessel to flow back into the reactor vessel from the containment vessel once a steady state condition is reached between a level of coolant in the reactor vessel and a level of coolant in the containment 

Regarding claim 11, AAPA in view of Kataoka teaches the power module assembly of claim 2. AAPA further discloses the assembly further comprising a vapor vent (8) configured to vent the coolant in vapor form from the reactor vessel and into the containment vessel during the emergency operation, wherein the containment vessel includes an inner surface facing the reactor vessel, wherein the inner surface is shaped such that the coolant in vapor form condenses on the inner surface of the containment vessel to reduce a pressure in the containment vessel at approximately a same rate that the coolant in vapor form is vented into the containment vessel and adds pressure to the containment vessel (AAPA, Fig. 1, [0007]; examiner notes the shape of the inner surface of the containment vessel as shown in Fig. 1 of AAPA is the same as the shape of the inner surface of the containment vessel of the claimed invention; therefore, the inner surface of the containment vessel of AAPA would be capable of the claimed intended results; see [0029] of the instant application’s PGPub).

Regarding claim 12
Regarding claim 13, AAPA discloses (see AAPA, Fig. 1) a power module assembly (20) (AAPA, Fig. 1) comprising:
a reactor vessel (2) housing a reactor core (6), wherein the reactor vessel further houses a coolant (10) during a normal mode of operation (AAPA, Fig. 1);
a containment vessel (4) encapsulating the reactor vessel and defining a containment region (generally 14) outside of the reactor vessel (AAPA, Fig. 1, [0007]);
a first valve (8) positioned to permit the release of at least a portion of the coolant, in a vapor form, from the reactor vessel and into the containment region during an emergency mode of operation (AAPA, [0007]).

AAPA does not disclose a second, one-way valve.

	Kataoka teaches (see Kataoka, Figs. 1-2) a power module assembly (generally Kataoka, Fig. 1) comprising a reactor vessel (2), a containment vessel (7), and a one-way valve (21) (Kataoka, Figs. 1-2) positioned to (a) permit at least a portion of a coolant in the containment region to return therethrough back into the reactor vessel after an emergency mode of operation (Kataoka, Fig. 2, 6:15-20, 7:38-44) and (b) inhibit the coolant from flowing therethrough from the reactor vessel to the containment vessel during the emergency mode of operation (Kataoka, 6:15-23).

	It would have been obvious to a POSA to combine the one-way valve of Kataoka with the assembly of AAPA because Kataoka teaches this prevents high pressure .

Claims 3-5, 8-9, and 14-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over AAPA in view of Kataoka further in view of US Patent No. 4,473,528 (“Kleimola”).

Regarding claims 3 and 4, AAPA in view of Kataoka teaches the power module assembly of claim 2, but does not teach the assembly further comprising a pump to maintain the containment region in at least a partial vacuum or below atmospheric pressure. 

Kleimola teaches (see Kleimola, Fig. 1) a power module assembly comprising a reactor vessel (102) and a reactor containment (119) forming a containment region, the assembly further comprising a pump to maintain the containment region in at least a partial vacuum or at below atmospheric pressure (Kleimola, Fig. 1, 10:42-47, 13:1-2; see Kleimola, 7:19-22).

A POSA would have been motivated to combine the teachings of Kleimola with the assembly of AAPA-Kataoka for the predictable purpose of eliminating the need for thermal insulation (Kleimola, 7:19-22).

Regarding claim 5, AAPA in view of Kataoka teaches the power module assembly of claim 2, but does not teach wherein the containment is substantially evacuated of gases during normal operation of the power module. 

Kleimola teaches (see Kleimola, Fig. 1) a power module assembly comprising a reactor vessel (102) and a reactor containment (119) forming a containment region, wherein the containment region is substantially evacuated of gases during normal operation of the reactor module to reduce convective heat transfer (Kleimola, Fig. 1, 7:19-22, 10:42-47; additionally, [0037] of the instant application’s PGPub states that a reduction in convective heat transfer may be observed at approximately 300 torr, which examiner notes is about 5.8 psia; Kleimola teaches maintaining the containment region at less than 2 psia and therefore teaches the claimed limitation).

A POSA would have been motivated to combine the teachings of Kleimola with the assembly of AAPA-Kataoka for the predictable purpose of eliminating the need for thermal insulation (Kleimola, 7:19-22).

Regarding claim 8, AAPA in view of Kataoka teaches the power module assembly of claim 2. AAPA further discloses wherein the emergency operation is a high pressure event, wherein the reactor vessel is configured to release the coolant into the containment region in response to the high-pressure event (AAPA, [0007]-[0008]), but does not disclose wherein the containment region remains substantially dry during normal operation of the power module assembly.


A POSA would have been motivated to combine the teachings of Kleimola with the assembly of AAPA-Kataoka for the predictable purpose of eliminating the need for thermal insulation (Kleimola, 7:19-22).

Regarding claim 9, AAPA in view of Kataoka further in view of Kleimola teaches the power module assembly of claim 8. AAPA further discloses wherein the coolant substantially fills the containment region after the emergency operation (AAPA, [0007]).

Regarding claim 14, AAPA in view of Kataoka teaches the power module assembly of claim 13, but does not teach wherein the containment vessel is configured to maintain the containment region at at least a partial vacuum during the normal mode of operation. 

Kleimola teaches (see Kleimola, Fig. 1) a power module assembly comprising a reactor vessel (102) and a reactor containment (119) forming a containment region, wherein the containment region is maintained at at least a partial vacuum during a 

A POSA would have been motivated to combine the teachings of Kleimola with the assembly of AAPA-Kataoka for the predictable purpose of eliminating the need for thermal insulation (Kleimola, 7:19-22).

Regarding claim 15, AAPA in view of Kataoka teaches the power module assembly of claim 13, but does not teach wherein the containment vessel is configured to maintain the containment region at at least a partial vacuum during the normal mode of operation. 

Kleimola teaches (see Kleimola, Fig. 1) a power module assembly comprising a reactor vessel (102) and a reactor containment (119) forming a containment region, wherein the containment region is maintained at at least a partial vacuum during a normal mode of operation, and wherein the vacuum is configured to inhibit convective heat transfer during the normal mode of operation (Kleimola, Fig. 1, 7:19-22, 10:42-47; additionally, [0037] of the instant application’s PGPub states that a reduction in convective heat transfer may be observed at approximately 300 torr, which examiner notes is about 5.8 psia; Kleimola teaches maintaining the containment region at less than 2 psia and therefore teaches the claimed limitation; see [0038] of the instant application’s PGPub).


Regarding claim 16, AAPA in view of Kataoka teaches the power module assembly of claim 13, but does not teach wherein the containment vessel is configured to maintain the containment region at at least a partial vacuum during the normal mode of operation. 

Kleimola teaches (see Kleimola, Fig. 1) a power module assembly comprising a reactor vessel (102) and a reactor containment (119) forming a containment region, wherein the containment region is maintained at at least a partial vacuum during a normal mode of operation (Kleimola, Fig. 1, 10:42-47; see Kleimola, 7:19-22).

A POSA would have been motivated to combine the teachings of Kleimola with the assembly of AAPA-Kataoka for the predictable purpose of eliminating the need for thermal insulation (Kleimola, 7:19-22).

	The combination of AAPA-Kataoka-Kleimola teaches wherein the vacuum is configured to draw the coolant through the first valve from the reactor vessel into the containment region during the emergency mode of operation (AAPA, Fig. 1, [0007]-[0008]; Kleimola, 7:19-22, 10:42-47; AAPA discloses coolant in the form of steam flows from the reactor vessel into the containment region via the first valve during the 

Regarding claim 17, AAPA in view of Kataoka further in view of Kleimola teaches the power module assembly of claim 16 and further teaches wherein, during the emergency mode of operation, the vacuum is configured to draw the coolant through the first valve from the reactor vessel into the containment vessel without using a separate pump or elevated holding tank (AAPA, Fig. 1, [0007]-[0008]; Kleimola, 7:19-22, 10:42-47; AAPA discloses coolant in the form of steam flows from the reactor vessel into the containment region via the first valve during the emergency mode of operation; Kleimola teaches maintaining the containment region at a high vacuum; therefore, coolant would be drawn from the reactor vessel into the containment region due to the pressure differential between the pressurized reactor vessel and the containment region at a high vacuum during the emergency mode of operation; see Kleimola, 11:41-47; see also [0038] of instant application’s PGPub). A POSA would have been motivated to combine AAPA, Kataoka, and Kleimola as discussed above with regards to claim 16. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646